

116 HRES 1041 IH: Supporting the designation of July 11, 2020, as “Antique Motorcycle Enthusiast Day” and recognizing the preservation, restoration, and operation of old-time motorcycles in the United States.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1041IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Balderson (for himself, Mr. Burgess, and Mr. Walberg) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of July 11, 2020, as Antique Motorcycle Enthusiast Day and recognizing the preservation, restoration, and operation of old-time motorcycles in the United States.Whereas many people in the United States own, restore, preserve, study, or admire motorcycles that fall into the antique category, meaning they are at least 35-years old;Whereas the collection, restoration, and preservation of motorcycles is an activity shared across generations and across all segments of society;Whereas thousands of local motorcycle clubs and related businesses have been instrumental in preserving a historic part of the heritage of the United States by encouraging the restoration and exhibition of such historic works of art;Whereas the restoration of motorcycles provides well-paying, highly skilled jobs for people in all 50 States; andWhereas, for over a century, motorcycles have been a source of family enjoyment, photographs, songs, movies, and an iconic fashion statement in the United States: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Antique Motorcycle Enthusiast Day;(2)recognizes the effect of the more than 120-year history of the American motorcycle and the economic surge that celebrated over 120 American brands in the United States in the first half of the 20th Century;(3)recognizes that the collection and restoration of vintage and classic motorcycles is an important part of preserving the technological achievements and cultural heritage of the United States; and(4)encourages the people of the United States to engage in events and commemorations of Antique Motorcycle Enthusiast Day in accordance with public health guidelines that create opportunities for antique motorcycle owners to educate young people about the importance of preserving the cultural heritage of the United States, including through the preservation of antique motorcycles.